      Case: 1:20-cv-07434 Document #: 1 Filed: 12/16/20 Page 1 of 11 PageID #:1




                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

IRONSHORE SPECIALTY INSURANCE
COMPANY,
                                                  Civ. A. No. 1:20-cv-07434
               Plaintiff,

v.

KATHERINE SHAW BETHEA
HOSPITAL,

               Defendant.


                        DECLARATORY JUDGMENT COMPLAINT

       Plaintiff Ironshore Specialty Insurance Company (“Ironshore”) files this Declaratory

Judgment Complaint against Katherine Shaw Bethea Hospital (“Defendant” or “KSB”) and avers

as follow:

                                   NATURE OF THE CASE

       1.      This is an insurance coverage dispute. Ironshore brings this action to obtain a

judicial determination regarding the parties’ rights and obligations under a claims-made excess

professional liability insurance policy that Ironshore issued to KSB.

       2.      Ironshore has disclaimed coverage in two underlying medical malpractice

lawsuits pending against KSB because Ironshore was not provided notice of either matter until

more than ninety days after the expiration of the policy period, in breach of the policy’s

condition precedent to coverage.

       3.      Nevertheless, KSB has requested that Ironshore participate in a mediation to

resolve both underlying lawsuits, and at least one of the underlying plaintiffs has demanded a

settlement amount that would require Ironshore to pay its entire limits.

       4.      A real and actual controversy exists between Ironshore and KSB.
      Case: 1:20-cv-07434 Document #: 1 Filed: 12/16/20 Page 2 of 11 PageID #:2




       5.      Accordingly, Ironshore seeks a declaration pursuant to 28 U.S.C. §§ 2201 and

2202 that it has no obligation to indemnify KSB.

                                             PARTIES

       6.      Plaintiff Ironshore is a corporation organized under the laws of the State of

Arizona with its principal place of business in the Commonwealth of Massachusetts.

       7.      Defendant KSB is an Illinois corporation with its principal place of business in

Dixon, Illinois.

                                 JURISDICTION AND VENUE

       8.      Ironshore files this Complaint pursuant to 28 U.S.C. §§ 2201 and 2202 for a

declaratory judgment. An actual and justiciable controversy has arisen and currently exists

between Ironshore and KSB regarding the parties’ respective rights, duties and obligations under

the Ironshore Policy.

       9.      This Court has jurisdiction over this Complaint pursuant to 28 U.S.C.

§ 1332(a)(1). There is complete diversity of citizenship between Ironshore and KSB.

       10.     The amount in controversy exceeds $75,000, exclusive of interest and costs.

       11.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because KSB is

located here and the underlying action at issue in this coverage dispute was filed in the Illinois

Circuit Court of the 17th Judicial Circuit, Winnebago County.

I.     BACKGROUND

       A.      Policies

       12.     Ironshore issued a follow form excess Healthcare Professional Liability Policy,

No. 001936202, to KSB for March 2, 2016 to March 2, 2017 policy period, with limits of $10
        Case: 1:20-cv-07434 Document #: 1 Filed: 12/16/20 Page 3 of 11 PageID #:3




million each claim and $10 million aggregate (the “Ironshore Policy”). A true and correct copy

of which is attached hereto as Exhibit A.

          13.    The Ironshore Policy is excess of Underlying Insurance.1 The Underlying

Insurance includes an excess policy with limits of $5 million each claim and $5 million

aggregate limit, a primary policy with limits of $1 million each claim and $3 million aggregate

primary policy issued by Nautilus Insurance Company (No. PFP 1000294) which, in turn, is

excess of a $250,000 self-insured retention. A copy of the Primary Policy is attached hereto as

Exhibit B.

          14.    The Ironshore Policy provides excess coverage as follows:

                 In consideration of the payment of the premium, and in reliance on
                 the Application, and subject to all of the terms, conditions,
                 limitations and endorsements of this Policy, the Insurer agrees to
                 provide the Insured with insurance excess of the Underlying
                 Insurance, and in conformance with the terms, conditions,
                 limitations, exclusions, definitions and endorsements of the
                 Primary Policy, except as otherwise stated in this Policy. In the
                 event that this Policy provides insurance excess of professional
                 liability, the coverage afforded hereunder in respect of such
                 professional liability will apply only on a claims-made basis,
                 regardless of whether the Primary Policy provides such coverage
                 on a claims-made or occurrence basis.

Ironshore Policy, § I.

          15.    The Ironshore Policy follows form to the Primary Policy through the following

language:

                 The Insurer shall pay on behalf of the Insured for loss, damages,
                 settlements and defense expenses by reason of exhaustion of the
                 limits of liability of the Underlying Insurance by the issuers of
                 such Underlying Insurance and/or the Insured(s), subject to: (1)
                 the terms and conditions of the Primary Policy (as submitted to
                 the Insurer), (2) the Limit of Liability stated in ITEM 3 of the
                 Declarations, (3) the applicable Retroactive Date(s) stated in ITEM


1
    Bolded terms are defined in the Policy.
      Case: 1:20-cv-07434 Document #: 1 Filed: 12/16/20 Page 4 of 11 PageID #:4




               3 of the Declarations, and (4) the terms and conditions of, and all
               endorsements attached to, this Policy.

Ironshore Policy, § II.

       16.     The Ironshore Policy further provides with respect to Underlying Insurance:

               No amendment or modification to the Primary Policy or any
               Underlying Insurance shall be binding upon the Insurer or
               effective in changing the terms and conditions of, or extending the
               coverage or limits of liability afforded by, this Policy without the
               express written agreement of the Insurer.

               Notwithstanding anything to the contrary contained in this Policy,
               the Insurer will pay for loss, damages, settlements and defense
               expenses incurred by the Insured(s) only upon reduction or
               exhaustion of the limits of liability of the Underlying Insurance.
               This Policy shall not drop down for any other reason, including
               without limitation, the inability to collect (in whole or in part) any
               limits of liability of the Underlying Insurance. The risk of such
               inability to collect any such limits of liability (in whole or in part),
               whether by reason of financial impairment or insolvency of any
               issuer of the Underlying Insurance, or for any other reason, is
               expressly retained by the Insured(s) and is not in any way or under
               any circumstances insured or assumed by the Insurer.

Ironshore Policy, § IV.

       17.     The Ironshore Policy contains a notice provision, which requires as follows:

               As a condition precedent to any right to payment of the Insured
               under this Policy, the Insured shall give the Insurer written notice
               of:

               (1)        any claim under the Underlying Insurance as soon as
                          possible, but in no event later than required for reporting of
                          claims under the Primary Policy; provided, that the
                          Insured shall give the Insurer notice of any claim
                          involving professional liability coverage as soon as
                          practicable, but in no event later than ninety (90) days after
                          the expiration of the Policy Period; and

               (2)        any matter, including a Notice of Circumstance, with
                          respect to which notice has been provided under any
                          Underlying Insurance; provided that the Insurer shall
                          give the Insurer notice of any Notice of Circumstance
                          involving professional liability coverage as soon as
      Case: 1:20-cv-07434 Document #: 1 Filed: 12/16/20 Page 5 of 11 PageID #:5




                         practicable, but in no event later than the expiration of the
                         Policy Period.

Ironshore Policy, § VI.

       18.     The Primary Policy provides professional liability coverage under the sole

insuring agreement as follows:

               1.        We will pay amounts that the insured becomes legally
                         required to pay as “damages” because of “medical
                         professional injury” that results from acts or omissions in
                         the providing of or failure to provide “health care
                         professional services” by or for an insured.

               2.        The coverage applies to “medical professional injury” only
                         if:

                         a.     The injury is caused by a “medical incident” that
                                takes place in the “coverage territory”;

                         b.     The “medical incident” did not occur before the
                                “retroactive date” shown in the Declarations or after
                                the end of the policy period; and

                         c.     A “claim” or “suit”, with respect to the “medical
                                professional injury” is first made against the insured
                                and reported to us in writing in accordance with
                                Paragraph 4 below, during the policy period or an
                                extended reporting period we provide with
                                accordance with Section V- Extended Reporting
                                Period.

Primary Policy, § I.A.

       19.     Paragraph 4 of the insuring agreement provides:

               4.        A “claim” or “suit” shall be considered to be first made at
                         the earlier of the following times:

                         a.     When notice of such “claim” or “suit” is received
                                by an insured.

                         b.     When you knew about or should reasonably have
                                know a circumstance was likely to result in a
                                “claim” or “suit.”
      Case: 1:20-cv-07434 Document #: 1 Filed: 12/16/20 Page 6 of 11 PageID #:6




                      c.      When a “claim” or “suit” is reported in writing
                              directly to us or one of our agents.

               A “claim” or “suit” received by the insured and reported to us in
               writing within 30 days after the end of the policy period will be
               deemed to have been reported on the last day of the policy period.

               You must report the “claim”, “suit” or “medical incident” in
               accordance with the terms and conditions of Section IX.A – Notice
               of Claim or Suit.

       20.     “Claim” is defined in the Primary Policy as “a demand which seeks ‘damages’ or

any circumstance which is likely to result in a demand for ‘damages.’” Primary Policy, § VIII.D.


       B.      Underlying Matters

               1.     Ankney Matter

       21.     Amber Blankenship, individually and as Administrator of the Estate of Gianna

Ankney, and John Ankney as surviving father of Gianna Ankney, filed a complaint against KSB

and Dr. Pratip Nag, MD in the Circuit Court of Winnebago County, Illinois, captioned Amber

Blankenship, et al. v. Katherine Shaw Bethea Hospital, et al., No. 2016L266 (the “Ankney

Lawsuit”). The complaint alleges negligent failure to diagnose and treat pneumonia and failure to

properly intubate a three-month old child, leading to her death.

       22.     The complaint was served on October 20, 2016.

       23.     Ironshore was provided with a First Notice of Loss on August 24, 2017, which is

more than ninety days after the applicable policy expired.

               2.     Gorski Matter

       24.     On January 23, 2017, William Gorski and Debra Gorski filed a complaint against

KSB and other defendants in the Circuit Court of Lee County, Illinois, captioned William

Gorski, et al. v. Katherine Shaw Bethea Hospital, et al. (the “Gorski Lawsuit”). The complaint
        Case: 1:20-cv-07434 Document #: 1 Filed: 12/16/20 Page 7 of 11 PageID #:7




alleges negligent failure to diagnose and treat arteritis in a 58-year-old male, resulting in

blindness.

          25.    Upon information and belief, KSB received notice of the claim on February 13,

2017.

          26.    Ironshore was provided with a First Notice of Loss on June 6, 2017, which is

more than ninety days after the applicable policy expired.

                 3.     Mediation and Settlement Demand

          27.    On November 25, 2020, KSB requested that Ironshore participate in a mediation

to attempt to resolve the Ankney and Gorski matters. In the meantime, plaintiffs in the Ankney

Lawsuit demanded “all available insurance” to settle the matter, including Ironshore’s entire

limits.

                                        COUNT I
                                 DECLARATORY JUDGMENT

          28.    Ironshore re-alleges and incorporates by reference the foregoing paragraphs of

this Complaint.

          29.    The Ironshore Policy states that KSB “shall give [Ironshore] notice of any claim

involving professional liability coverage as soon as practicable, but in no event later than ninety

(90) days after the expiration of the Policy Period[.]” Ironshore Policy, § VI (emphasis added).

          30.    KSB received notice of the Ankney Lawsuit during the Policy Period for the

Ironshore Policy.

          31.    However, KSB first notified Ironshore of the Ankney Lawsuit more than ninety

days after the expiration of the Policy Period in breach of the Policy’s condition precedent.

          WHEREFORE, for the reasons set forth above, Ironshore respectfully requests that this

Court enter a judgment in its favor and:
      Case: 1:20-cv-07434 Document #: 1 Filed: 12/16/20 Page 8 of 11 PageID #:8




          A.     Declare that Ironshore does not have a duty to defend or indemnify KSB in the

                 Ankney Lawsuit.

          B.     Declare that KSB failed to give Ironshore notice of the Ankney Lawsuit in

                 accordance with terms and conditions of the Ironshore Policy.

          C.     Award Ironshore such additional declaratory and other relief as the Court finds

                 appropriate.

                                          COUNT II
                                   DECLARATORY JUDGMENT

          32.    Ironshore re-alleges and incorporates by reference the foregoing paragraphs of

this Complaint.

          33.    The Ironshore Policy states that KSB “shall give the [Ironshore] notice of any

claim involving professional liability coverage as soon as practicable, but in no event later than

ninety (90) days after the expiration of the Policy Period[.]” Ironshore Policy, § VI (emphasis

added).

          34.    KSB received notice of the Gorski Lawsuit during the Policy Period for the

Ironshore Policy.

          35.    However, KSB first notified Ironshore of the Gorski Lawsuit more than ninety

days after the expiration of the Policy Period, in breach of the Policy’s condition precedent.

          WHEREFORE, for the reasons set forth above, Ironshore respectfully requests that this

Court enter a judgment in its favor and:

          A.     Declare that Ironshore does not have a duty to defend or indemnify KSB in the

                 Gorski Lawsuit.

          B.     Declare that KSB failed to give Ironshore notice of the Gorski Lawsuit in

                 accordance with terms and conditions of the Ironshore Policy.
       Case: 1:20-cv-07434 Document #: 1 Filed: 12/16/20 Page 9 of 11 PageID #:9




        C.     Award Ironshore such additional declaratory and other relief as the Court finds

               appropriate.


                                      COUNT III
                                DECLARATORY JUDGMENT

        36.    Ironshore re-alleges and incorporates by reference the foregoing paragraphs of

this Complaint.

        37.    The Ironshore Policy provides in pertinent part:

               No amendment or modification to the Primary Policy or any Underlying
               Insurance shall be binding upon the Insurer or effective in changing the terms
               and conditions of, or extending the coverage or limits of liability afforded by, this
               Policy without the express written agreement of the Insurer.

               Notwithstanding anything to the contrary contained in this Policy, the Insurer
               will pay for loss, damages settlements and defense expenses incurred by the
               Insured(s) only upon reduction or exhaustion of the limits of liability of the
               Underlying Insurance. This Policy shall not drop down for any other reason,
               including without limitation, the inability to collect (in whole or in part) any limits
               of liability of the Underlying Insurance. The risk of such inability to collect any
               such limits of liability (in whole or in part), whether by reason of financial
               impairment or insolvency of any issuer of the Underlying Insurance, or for any
               other reason, is expressly retained by the Insured(s) and is not in any way or
               under any circumstances insured or assumed by the Insurer.

Ironshore Policy, § IV.

        38.    The Underlying Insurance includes the Primary Policy, issued by Nautilus to

KSB.

        39.    Under the Ironshore Policy, and notwithstanding KSB’s late notice, Ironshore has

no duty to pay KSB for any loss, damages settlements, or defense expenses until the limits of the

Primary Policy or any other Underlying Insurance are exhausted.

        40.    Further, and notwithstanding KSB’s late notice, Ironshore has no duty to pay KSB

for any loss, damages settlements, or defense expenses incurred in connection with the Ankney
    Case: 1:20-cv-07434 Document #: 1 Filed: 12/16/20 Page 10 of 11 PageID #:10




Lawsuit or Gorski Lawsuit in the event that KSB cannot collect any limits of liability under the

Primary Policy, or any other Underlying Insurance.

       WHEREFORE, for the reasons set forth above, Ironshore respectfully requests that this

Court enter a judgment in its favor and:

       A.      Declare that Ironshore has no duty to pay KSB for any loss, damages settlements,

               or defense expenses incurred in connection with the Ankney Lawsuit or the

               Gorski Lawsuit in the event that the limits of the Primary Policy or any other

               Underlying Insurance are not exhausted.

       B.      Declare that Ironshore has no duty to pay KSB for any loss, damages settlements,

               or defense expenses incurred in connection with the Ankney Lawsuit or the

               Gorski Lawsuit in the event that KSB cannot collect the limits of the Primary

               Policy or any other Underlying Insurance.

       C.      Award Ironshore such additional declaratory and other relief as the Court finds

               appropriate.



Dated: December 16, 2020               /s/ Marc J. Pearlman
                                       Marc J. Pearlman
                                       Timothy W. Kelly
                                       FROST PEARLMAN, LLC
                                       2201 Waukegan Rd., Suite 160
                                       Bannockburn, Illinois 60015
                                       Telephone: (312) 261-4550
                                       Fax: (312) 261-4565
                                       mpearlman@frostpearlman.law
                                       tkelly@frostpearlman.law


                                       HANGLEY ARONCHICK SEGAL PUDLIN &
                                       SCHILLER

                                       Ronald P. Schiller, Esq. (pro hac vice pending)
Case: 1:20-cv-07434 Document #: 1 Filed: 12/16/20 Page 11 of 11 PageID #:11




                             Michael R. Carlson, Esq. (pro hac vice pending)
                             One Logan Square, 27th Floor
                             Philadelphia, Pennsylvania 19103
                             (215) 496-7020, 7060
                             rschiller@hangley.com
                             mcarlson@hangley.com

                             Attorneys for Ironshore Specialty Insurance Company
